340 F.2d 612
Jack Marrin WILLIAMSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21671.
United States Court of Appeals Fifth Circuit.
January 25, 1965.
Rehearing Denied March 22, 1965.

James P. Coleman, Ackerman, Miss., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.
Before BROWN and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
On the retrial of this case, as our mandate plainly called for, the deposition of Moye was not offered by either party for any purpose. Consequently, conditions (1) and (2) prescribed by our former opinion, Williamson v. United States, 5 Cir., 1962, 311 F.2d 441, were not pertinent, and the Government was not required to meet them. Entrapment as such on this record was not therefore raised. Nor was there any evidence which the Trial Judge knew either judicially, actually, or factually which indicated that the initiation or prosecution of this case was the fruit of any illegal contingent agreement with Moye. On the intrinsic merits, the evidence amply sustained the finding of guilty.


2
Affirmed.